Dissenting Opinion.
Hackney, J.
I do not concur in the holding that a will may be contested upon a cross-complaint, in an action to quiet title, without the statutory bond. The holding that the statutory condition as to the time of waging a contest applies while that of the filing of a bond does not apply seems to me to be inconsistent. The right to contest is purely statutory, and, as has often been held, can only be waged by complying with the conditions upon which the right is given. These holdings may not be obviated and the statute evaded by waging the contest by cross-complaint instead of complaint, and without compliance with the conditions as to time and bond.